Citation Nr: 1605594	
Decision Date: 02/12/16    Archive Date: 02/18/16

DOCKET NO.  14-17 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD), as separate from a service-connected acquired psychiatric disability characterized as adjustment depressive disorder with anxious features.

2.  Entitlement to service connection for sleep apnea.

3.  Whether new and material evidence has been presented to reopen a claim for service connection for hepatitis C, and, if so, whether the Veteran is entitled to service connection for hepatitis C.

4.  Entitlement to an evaluation in excess of 10 percent for gastroesophageal reflux disorder (GERD).

5.  Entitlement to an evaluation in excess of 30 percent for an acquired psychiatric disability, to include an adjustment depressive disorder with anxious features.

6.  Entitlement to an evaluation in excess of 20 percent for chondromalacia patella, right knee. 

7.  Entitlement to an evaluation in excess of 20 percent for chondromalacia patella, left knee.

8.  Entitlement to an evaluation in excess of 20 percent for lumbar disc disease.

9.  Entitlement to a total rating based upon individual unemployability based upon service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The Veteran had active service from July 1972 to March 1974.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions prepared in March 2012 and issued in April 2012 by the Hartford, Connecticut, Regional Office (RO) of the Department of Veterans Affairs (VA).  A February 2014 statement of the case (SOC) addressed each of the nine issues listed on the title page of this decision, and the Veteran perfected appeal in April 2014.

During the pendency of this appeal, the RO proposed reductions in the evaluations assigned for left knee disability, right knee disability, and lumbar disc disability. The claims file reflects that the Veteran requested a pre-reduction hearing in September 2014.  The electronic file discloses that the requested hearing was scheduled to be conducted in September 2015.  In October 2015, the service organization representing the Veteran submitted records in support of the Veteran's claims "pending pre-determination."  It does not appear that the RO has completed adjudication of the ratings reductions proposals.  No issue regarding a reduction of a rating for any service-connected disability is before the Board for appellate review.

The Veteran and his spouse testified before the Board at a Videoconference Hearing conducted in August 2014 by the undersigned.  The transcript of that hearing is associated with the Veteran's physical files and electronic file.

During the pendency of this claim, the Veteran also sought to reopen previously-denied claims for service connection for premature ventricular contractions (claimed as heart disability) and for hypertension.  The physical and electronic claims files before the Board do not demonstrate that the Veteran has disagreed with the June 2013 denial of the request to reopen those claims.  These claims are not before the Board for appellate review at this time.

The final SOC was issued in February 2014.  VA clinical records and examinations have been added to the Veteran's electronic claims file since February 2014.  In December 2015, the Veteran's representative waived the Veteran's right to review of that additional evidence by the agency of original jurisdiction (AOJ) prior to appellate review.  38 C.F.R. § 20.1304(c) (2015).  Appellate review may proceed.

The Veteran's physical claims files (five) and his electronic files (Virtual VA and eFolder on the electronic Veterans Benefits Management System) have been reviewed in preparation for this decision.

The record establishes that the Veteran submitted claims for service connection for a right thigh or hip disability and for a left thigh or hip disability and for radiating pain of the bilateral lower extremities, to include numbness, as secondary to lumbar disc disease, during the pendency of this appeal.  The RO denied those claims by a rating decision issued in January 2016.  The electronic record does not reflect that the Veteran has disagreed with the January 2016 rating decision; the Board notes that the time allowed for disagreement has not yet expired.  No appeal regarding a right or left thigh or hip disability is before the Board for appellate review.  
 
The issues of entitlement to service connection for sleep apnea, an evaluation in excess of 10 percent for GERD, an evaluation in excess of 30 percent for an acquired psychiatric disorder, and the claim for TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the agency AOJ.


FINDINGS OF FACT

1.  At an August 2015 Videoconference hearing, and prior to the promulgation of a decision, the Veteran requested withdrawal of the claim for service connection for PTSD, as separate from a service-connected acquired psychiatric disability characterized as adjustment depressive disorder with anxious features.

2.  The Veteran's testimony that he is positive for the "trait" for hepatitis C is new and material to reopen the claim, but the Veteran does not have hepatitis C, and laboratory examinations of his blood disclose no evidence that antibodies to the hepatitis C virus are present, despite past risk factors for exposure.  

3.  The Veteran's right and left knee disabilities are manifested by pain on use, subjective complaints of instability, full extension on objective examination, and flexion to 120 degrees or more.

4.  On VA examinations conducted in 2011, 2014, and 2015 the Veteran demonstrated forward flexion of the back to more than 60 degrees without pain and extension to 30 degrees, and medical evidence that some of the veteran's complaints and functional loss are due to disorders other than the service-connected back disability is persuasive.  

CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal for service connection for PTSD, as separate from a service-connected acquired psychiatric disability characterized as adjustment depressive disorder with anxious features, are met.  38 U.S.C.A. §§ 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2015).

2.  New and material evidence to reopen a claim for service connection for hepatitis C has been received.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2015).

3.  The criteria for service connection for hepatitis C are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2015).

4.  The criteria for an evaluation in excess of 20 percent for chondromalacia patella, right knee, are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.71a, Diagnostic Codes 5256-5272 (2014).

5.  The criteria for an evaluation in excess of 20 percent for chondromalacia patella, left knee, are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.71a, Diagnostic Codes 5256-5272 (2015).

6.  The criteria for an evaluation in excess of 20 percent for lumbar disc disease are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9440 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of substantive appeal for service connection for PTSD

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege a specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2015).  Except for appeals withdrawn on the record at a hearing, withdrawal of an appeal must be in writing.  38 C.F.R. § 20.204(c).

The Veteran perfected appeal of the claim for service connection for PTSD in April 2014.  At the Veteran's August 2014 videoconference hearing, the Veteran, with the assistance of his representative, indicated that he had previously withdrawn the appeal for service connection for PTSD, but it "kept popping back up."  The Veteran testified that he wished to formally withdraw the claim on the record.  August 2014 Videoconference Hearing Transcript (Tr.) at 16. 

The transcript demonstrates that there remains no allegation of error of fact or law for consideration as to the claim for PTSD.  Accordingly, the Board does not have jurisdiction to review that appeal.  The appeal is dismissed without prejudice.

Whether new and material evidence has been presented to reopen a claim for service connection for hepatitis C

A claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The United States Court of Appeals for Veterans Claims (Court) has held that, when "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

There is a low threshold for the evidence required to reopen a claim.  The definition of new and material evidence is consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).

The requirement of the receipt of new and material evidence to reopen a claim is a material legal issue that the Board is required to address on appeal, regardless of the RO's action in the matter.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).  The Board finds that the voluminous clinical evidence received since the last final denial of the claim, and the Veteran's testimony at his August 2014 Videoconference hearing, is new and material to reopen the claim.  

a.  Whether new and material evidence has been received

In this case, a claim for service connection for hepatitis C was denied by a rating decision issued in November 2007.  At that time, service connection was denied because there was no medical evidence that the Veteran had hepatitis C.  The Veteran sought to reopen the claim, but withdrew that claim without prejudice in February 2011.  Then, the Veteran submitted the claim underlying this appeal.  Therefore, the November 2007 rating decision is the last final decision denying service connection for hepatitis C.  

Since the last final denial of a claim for service connection for hepatitis C was issued, more than a thousand pages of clinical records, as well as testimony from the Veteran, has been added to the paper and electronic claims files.  In particular, the Veteran testified that he had the "trait" for hepatitis C, even though he does not have active hepatitis C infection.  

The record also reflects that the evidence obtained since the November 2007 rating decision is adequate to address the claim, and that further development would be fruitless, as discussed farther, below.  When a claim is reopened, and development is complete, the Board addresses the claim on the merits.

b.  Claim for service connection for hepatitis C on the merits

VA laboratory examination reports dated from 1994 to February 2014 were added to the Veteran's Virtual VA electronic file in February 2014.  The 71 pages of laboratory reports reflect that testing for hepatitis C in January 2007 was negative (AntiHCV reported as negative).  Treatment notes dated in December 2006 (pages 138, 538, and 541, of 762 pages of CAPRI records associated with Virtual VA in September 2014) reflect that the Veteran's CK (creatinine kinase) was elevated, requiring further laboratory examinations for damage to the heart, muscles, liver, and kidney; hepatitis C infection was ruled out as a potential cause of elevated CK).    

VA clinical records since 2007 reflect that the Veteran's providers have continued to indicate that he has a risk factor for hepatitis C, as noted in the clinical records considered at the time of the November 2007 denial of service connection.  Risk factors for hepatitis C include blood transfusions before 1992, hemodialysis, high-risk sexual activity, and various kinds of percutaneous exposure such as tattoos, body piercing, acupuncture with non-sterile needles, or shared toothbrushes or razor blades.  Veterans Benefits Administration Fast Letter 04-13 (June 29, 2004).  In particular, the Veteran has reported that former fellow servicemembers he served with have been found to have hepatitis C.  

In November 2008, the Veteran's liver functioning was evaluated, through laboratory examination of his blood, so that he could be medically cleared to take a particular medication, Pravastatin.  The records reflect that the Veteran's liver function was normal, and the medication was initiated.  The Veteran was advised that his liver function would be re-examined periodically while he continued to take that medication.  VA clinical records dated in 2010 reflect that the Veteran discontinued use of Pravastatin in 2010.  The laboratory results through February 2014 reflect continued monitoring of liver function, but no additional testing for Hepatitis C was conducted.  

The clinical records through 2014 also reflect that no provider has assigned a diagnosis of hepatitis C, included hepatitis C as a diagnosis in the Veteran's problem list, or treated the Veteran for hepatitis C.  

Service connection may be granted for a disability due to a disease or injury which was incurred in or aggravated by active duty.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Additionally, disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.   38 C.F.R. § 3.310.   

Entitlement to service connection for a particular disability requires evidence of the existence of a current disability and evidence that the disability resulted from a disease or injury incurred in or aggravated during service.  

Where the medical evidence establishes that a Veteran does not currently have a disorder for which service connection is sought, service connection for that disorder is not authorized under the statues governing Veterans' benefits.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

The evidence establishes that the Veteran has at least one risk factor for hepatitis C.  However, the fact that the Veteran may have been, at least at some time in his life, at greater risk for developing hepatitis C than other members of the general public is not a sufficient basis for a grant of service connection for hepatitis C, in the absence of medical evidence that the Veteran has actually contracted the disease.  The claim for service connection for hepatitis C must be denied.  

Claims for increased ratings

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity resulting from disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

When rating musculoskeletal disabilities based on limitation of motion, a higher rating must be considered where the evidence demonstrates additional functional loss due to pain, pursuant to 38 C.F.R. § 4.40  and 38 C.F.R. § 4.45.  The diagnostic codes pertaining to range of motion do not subsume those regulations, and the rule against pyramiding does not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including use during flare-ups.  DeLuca v. Brown, 8 Vet. App. 202 (1995); Mitchell v. Shinseki, 25 Vet. App. 32 (2011). 

In determining if a higher rating is warranted on that basis, pain itself does not constitute functional loss.  Similarly, painful motion alone does not constitute limited motion for the purposes of rating under diagnostic codes pertaining to limitation of motion.  However, pain may result in functional loss if it limits the ability to perform normal movements with normal excursion, strength, speed, coordination, or endurance.  Functional loss due to pain is to be rated at the same level as functional loss caused by some other factor that actually limited motion.  38 C.F.R. §§ 4.40, 4.45 (2015); Mitchell v. Shinseki, 25 Vet. App. 32 (2011). 

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59(2015).  Painful motion should be considered to determine whether a higher rating is warranted on such basis, whether or not arthritis is present.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

When assessing a Veteran's level of disability, the examiner must "express an opinion on whether pain could significantly limit functional ability during flare-ups."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  A functional loss results when ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination [, or] endurance" is inhibited.  38 C.F.R. § 4.40.

Claim for evaluations in excess of 20 percent, bilateral chondromalacia patella

Historically, the Veteran was granted service connection for bilateral chondromalacia patella in 1992.  From December 2006, a disability evaluation of 20 percent has been in effect for each knee under 38 C.F.R. § 4.71a, DC 5257.  

A claimant who has arthritis or limitation of motion, and instability of a knee may be rated separately under Diagnostic Codes 5003 and 5257.  However, any separate rating must be based on additional disabling symptomatology that meets the criteria for a compensable rating.  VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704(1998).  Separate ratings under Diagnostic Code 5260 for limitation of flexion of the leg and Diagnostic Code 5261 for limitation of extension of the leg, may be assigned for disability of the same knee.  However, any separate rating must be based on additional disabling symptomatology that meets the criteria for a compensable rating.  VAOGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004).
 
Under Diagnostic Code 5260, limitation of flexion to 60 degrees warrants a 0 percent rating.  Limitation of flexion to 45 degrees warrants a 10 percent rating. A 20 percent rating requires flexion limited to 30 degrees.  A 30 percent rating requires flexion limited to 15 degrees.  38 C.F.R. § 4.71a (2015).  Under Diagnostic Code 5261, limitation of extension to 5 degrees warrants a 0 percent rating. Limitation of extension to 10 degrees warrants a 10 percent rating.  Limitation to 15 degrees warrants a 20 percent rating.  A 30 percent rating requires limitation of extension to 20 degrees.  A 40 percent rating requires limitation of extension to 30 degrees.  A 50 percent rating requires limitation of extension to 45 degrees.  38 C.F.R. § 4.71a (2015).
 
At a July 2011 VA examination, the Veteran reported inability to walk more than five minutes.  He had occasional buckling of the knees, including when rising from a chair to a standing position.  The Veteran used knee braces intermittently.  There was no swelling, deformity, or crepitus of either knee.  The Veteran was able to extend to 0 degrees and to flex to 120 degrees in each knee.  There was no objective evidence of laxity.  He had tenderness to palpation and objective evidence of pain on motion at the end of both flexion and extension, unchanged with repetition.

During VA outpatient treatment In October 2011, the Veteran reported that he was able to walk several miles a day with well-paced walking at a bowling alley. He reported that he was unable to use a treadmill machine because his legs would "lock up" with calf muscle cramps.

At his 2014 Videoconference Hearing before the Board, the Veteran testified that he used braces for instability and that his knees would lock up.  The Veteran testified that he was unable to straighten his leg at the knee, but, if he were able to straighten his knee, he wouldn't be able to bend it again.  The Veteran also testified that generally, when his knees would give out or lock up, it was just one knee and he was able to grab on to something, but he had fallen when both knees became weak at the same time.

Examination conducted in October 2015 disclosed bilateral knee joint osteoarthritis and bilateral chondromalacia patellae.  The Veteran reported that his knee pain increased when he was getting up from a sitting position and with walking.  He reported a shooting pain with standing or walking for about 5 minutes.  He had a feeling of unsteadiness, as if he might stumble, followed by throbbing pain, with numbness behind the knees.  He reported that the symptoms were relieved with changes in position.  He reported using knee braces for stability. 

On objective examination, there was no evidence of objective knee joint instability.  The Veteran had a slow but steady gait.  Both right knee and left knee flexion were from 0 degrees to 130 degrees, and extension was from 130 degrees to 0 degrees bilaterally.  There was objective evidence of pain with weight-bearing and objective evidence of localized tenderness on palpation.  

The examiner found no evidence of recurrent subluxation or recurrent effusion.  There was no objective evidence of anterior, posterior, medial, or lateral instability on tests of joint stability.  The examiner opined that the severe pain the Veteran reported on use was out of proportion to the minimal objective evidence of pain with palpation of the anterior knee and the joint line.  

The Veteran was unable to perform repetitive motions due to pain.  He reported that he was able to perform his activities of daily living without assistance, but he was unable to perform household chores due to his knee and back pain.

The provider who evaluated the Veteran in October 2015 observed that the Veteran's gait was with "some limping," due to unrelated foot pain, which the Veteran reported was his most painful disability.

Currently, the Veteran's bilateral knee disabilities are manifested by objective evidence of arthritis on radiologic examination and by pain on use.  Subjectively, the Veteran feels as if he cannot extend his knee completely or flex his knee completely, but objective examinations during this appeal have consistently shown extension to 0 degrees, including in 2015.  A separate rating for extension is warranted if compensable.   Since no examination has shown objective limitation of extension, a separate compensable rating is not warranted under DC 5261.  

On objective examinations, the Veteran's knee flexion has been in excess of 100 degrees in each knee on each examination.  Under DC 5260, flexion limited to 30 degrees warrants a 20 percent rating; the next higher rating, a 30 percent evaluation, requires limitation of flexion to 15 degrees.  38 C.F.R. § 4.71a.  As no examination has shown flexion to less than 100 degrees, the criteria for a compensable evaluation based on limitation of flexion is not met, limitation of flexion is not separately compensable.  Limitation of flexion, even when considered together with the Veteran's other symptoms of knee pain, does not warrant an evaluation in excess of 20 percent.  

The Veteran testified that his knees would sometimes "give out" or "lock up," resulting in a feeling that his knees were unstable, and occasionally causing the Veteran to fall.  No examiner has found objective evidence that either of the Veteran's knees locks up.  No examiner has found objective evidence of instability.  However, the Veteran uses knee braces on each knee because of his subjective reports that his knees buckle.  

A 20 percent rating is assigned for moderate rating recurrent subluxation or lateral instability.  A 30 percent rating is assigned for severe rating recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a.  Because there is no objective finding that the Veteran has laxity, subluxation, or instability, there is no evidence that the Veteran has more than moderation instability or subluxation.  An evaluation in excess of 30 percent is not warranted, in the absence of objective findings.  The Veteran is competent to state that his knees buckle, but his lay description of occasional laxity or instability does not warrant an evaluation in excess of 20 percent for either knee.  DC 5257.  

There is no evidence that the Veteran has genu varum, torn meniscus, or any other knee disability would warrant an evaluation in excess of 20 percent or a separate compensable evaluation.  The criteria for an evaluation in excess of 20 percent for disability of either knee is not warranted.  

Claim for evaluation in excess of 20 percent for lumbar disc disease

Historically, the Veteran was granted service connection for lumbar disc disease, as secondary to knee disability.  The lumbar disability has been evaluated as 20 percent disabling since December 2006, under DC 5242, used to evaluate degenerative disease.    

Disabilities of the spine are evaluated either under a general rating formula for diseases and injuries of the spine or under a formula for rating intervertebral disc syndrome based on incapacitating episodes.  38 C.F.R. § 4.71a, DC 5237-5242, 5243.  The General Rating Formula, applicable to DCs 5237 to 5242, provides the following criteria: a 40 percent evaluation is warranted for favorable ankylosis the entire thoracolumbar spine or forward flexion of the thoracolumbar spine of 30 degrees or less.  The only criterion which warrants an evaluation in excess of 40 percent for limitation of motion of the thoracolumbar spine is unfavorable ankylosis of the thoracic spine. 

Further instructions under the general formula provide that neurologic disabilities are to be evaluated separately using evaluation criteria for the most appropriate neurologic diagnostic code or codes.  Id. at Note 1. 

Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (2). 

The formula for rating intervertebral disc syndrome based on incapacitating episodes allows for evaluations based upon incapacitating episodes of certain durations.  38 C.F.R. § 4.71a, DC 5243.  For purposes of evaluations under DC 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Note (1). 

At VA examination in July 2011, the Veteran had mild lumbar spine tenderness and mild tenderness and spasm of the right lumbar paraspinal muscles.  Thoracolumbar spine flexion was from 0 degrees to 70 degrees, with pain beginning at 70 degrees.  Extension was from 0 degrees to 20 degrees with pain beginning at 10 degrees.

On VA examination conducted in April 2014, the Veteran reported increased back pain, and intermittent spasms treated with muscle relaxants.  Cold weather, or prolonged standing, increased the back pain and spasms.  The Veteran had forward flexion to 80 degrees, with pain at that point.  Extension was to 30 degrees.  Three repetitions of the motions did not decrease the thoracolumbar range of motion.  The Veteran reported excess fatigability, pain on movement, interference with sitting, standing, and weight-bearing, and lack of endurance.  The examiner stated that there was no radiculopathy.

At his August 2014 videoconference hearing, the Veteran testified that he had back spasms and that his back would "lock up" on him.  This resulted in weakness and fatigue at times, as well as inability to do any of the lifting around the household.  The Veteran also testified that this interfered with his ability to interact with his grandchildren.  He testified that the muscle relaxers and other medications "didn't do much" to help him.  He also testified that there was pain going down his back down the back of his legs to his ankles and feet.  He stated these occurrences were weekly, if not daily, depending on what activities he performed.

VA outpatient podiatry treatment notes in October 2014, February 2015, and August 2015 reflect some inconsistencies in finding neurological deficits, and the providers concluded that the Veteran had intact sensation on monofilament testing. 

Examination of the thoracolumbar spine was conducted in October 2015.  He reported that he was having sharp pain when he arose from a sitting position.  He reported having numbness, at times.  During exacerbations, he was unable to lift, walk, or stand for prolonged periods.  He had forward flexion from zero degrees to 70 degrees.  Extension was to 30 degrees.  The Veteran was unable to complete repetitive testing (three repetitions).  No muscle spasm or localized tenderness was present on objective examination.

The examiner concluded that the Veteran's complaints of radiating pain and numbness in the lower extremities were related to peripheral neuropathy, due to diabetes.  Since the medical evidence establishes that the Veteran's complaints of radiating pain and numbness in the lower extremities are not related to the Veteran's service-connected thoracolumbar disability, the Veteran is not entitled to a separate, compensable evaluation for neurologic manifestations of the service-connected back disability.

The Veteran's back disability is evaluated under diagnostic code 5242.  Under that diagnostic code, an evaluation in excess of 20 percent is warranted if the veteran's forward flexion of the thoracolumbar spine is limited to 30 degrees or less, or there is ankylosis.  Each of the examiners who conducted the three VA examinations during the pendency of this appeal reported objective findings of more than 60 degrees of forward flexion.  The clinical evidence provided by several hundred pages of VA outpatient treatment visits discloses that no provider documented the forward flexion of the spine limited to less than 60 degrees.

The Veteran is competent to report that his back sometimes "locks up" or that he has sharp, radiating pain when he attempts to arise from a seated position.  The objective evidence warrants a 10 percent evaluation based solely on the Veteran's actual limitation of motion of the thoracolumbar spine.  The Veteran's subjective of increased pain and functional loss of inability to arise from a sitting position at times were considered by the AOJ in the determination to assign a 20 percent evaluation.  38 C.F.R. § 4.45, 4.59.

The Board does not disagree with the AOJ's determination that functional loss and pain warrant a 20 percent evaluation.  However, the Veteran's retained forward flexion of more than 60 degrees on each VA examination is unfavorable to an evaluation in excess of 20 percent for the service-connected thoracolumbar disability.  The Veteran contends that he has essentially incapacitating episodes during which he cannot perform repetitive motion.  However, the medical evidence is devoid of any notation that a provider has assigned a diagnosis of intervertebral disc syndrome or prescribed bedrest for thoracolumbar disability.  

The examiners have identified causes other than the Veteran's service-connected back disability for his complaints of pain.  The Veteran is competent to testify that he has pain when he attempts to arise from a sitting position, but the etiology of pain on motion is complex.  The medical evidence establishes that the veteran has medical conditions for which service connection is not in effect, which may cause pain.  The medical evidence attributing the Veteran's pain on arising to medical problems other than service-connected back disability is more persuasive than the veteran's contentions that all symptoms of his pain when arising from a seated position and during standing and walking are due to the service-connected back disability. 

The preponderance of the evidence is against an evaluation in excess of 20 percent for degenerative arthritis of the thoracolumbar spine.  There is no reasonable doubt to be resolved in the Veteran's favor.  The appeal for an evaluation in excess of 20 percent for arthritis of the spine must be denied.

Extraschedular evaluations

With respect to each claim for an increased evaluation, the Board has considered whether referral for consideration of an extraschedular rating under 38 C.F.R. § 3.321(b) is required.  Such referral is required if the applicable rating criteria fail to contemplate or encompass all social and occupational impairment resulting from a service-connected disability.  

The award of an extraschedular disability rating is the result of a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  The first step is to compare the level of severity and symptomatology of the appellant's disability with the established criteria in the rating schedule.  If these criteria "reasonably describe the claimant's disability level and symptomatology" then the regular schedular rating system is adequate and extraschedular referral is not warranted.  Id.   

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun at 115-116.  The Board cannot adjudicate entitlement to an extraschedular rating in the first instance.  Rather, when those two elements are met (exceptional disability picture and marked interference with employment or frequent hospitalization), the appeal must be referred to the VA Under Secretary for Benefits or the Director of VA Compensation and Pension Service for initial consideration of the assignment of an extraschedular rating.  38 C.F.R. § 3.321(b)(1).

In this case, the criteria for rating back and knee disabilities encompass all objective symptoms of disability the Veteran manifested and all subjective symptoms the Veteran reported.  Higher ratings are available for each of the service-connected disabilities at issue, but the Veteran did not manifest the increased symptoms required for the higher ratings.  

The assigned schedular ratings are, therefore, adequate.  Referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).  

The Board acknowledges that, under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional signs or symptoms of his service-connected disabilities that have not been attributed to a specific service-connected disability, and the combined rating for this Veteran, with consideration of the favorable determination above, encompasses all signs and symptoms of disability reflected by the record.  The claim for TDIU is addressed in the Remand appended to this decision.   In any event, the RO is instructed, in the Remand below, to consider the holding of Johnson v. McDonald once adjudication of the claim for TDIU is completed, if that claim is not granted.  

Duties to assist and notify

The Veteran was notified of the criteria for service connection and for increased ratings, as well as being notified of the prior final denial of service connection for hepatitis C, and the requirements for new and material evidence to reopen that claim, in letters issued in January 2012 and February 2012.  The Veteran does not contend that there is any defect in the notice to him regarding any claim addressed in this decision, nor does such defect appear to the Board from the record.  The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

As to the withdrawal of the claim for service connection for PTSD, the determination on that issue is a matter of law.  Such a determination is not subject to the duties to notify and assist a veteran, and no further discussion of those duties with respect to the withdrawn issue is required. 

The Veteran's VA treatment records have been obtained.  The clinical evidence associated with the claims files, physical and electronic, is voluminous.  The veteran has been afforded VA treatment or examination relevant to each claim addressed in this decision.  The Veteran provided testimony before the Board.  The Veteran has not identified any non-VA clinical records or other additional records that should be obtained. 

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) requires an individual who chairs a Veteran's hearing before the Board to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  23 Vet. App. 488 (2010).  In this case, the issues on appeal were identified, and the Veteran's testimony as to each claim was elicited at the hearing.  The veteran and his representative requested that additional records be added to the claims file following the hearing, and identified additional records were obtained.  The duties under 38 C.F.R. § 3.103 have been met.  

Thus, the Board finds that VA has satisfied the duties to notify and assist the Veteran.  No further notice or assistance to the Veteran is required to fulfill VA's duties to assist him to substantiate the claims addressed in this decision.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

The claim for service connection for PTSD, as separate from a service-connected acquired psychiatric disability characterized as adjustment depressive disorder with anxious features, is dismissed without prejudice.

The request to reopen a claim for service connection for hepatitis C is granted; the appeal is allowed to this extent only.

The reopened claim for service connection for hepatitis C is denied.  

The appeal for an evaluation in excess of 20 percent for chondromalacia patella, right knee, is denied.

The appeal for an evaluation in excess of 20 percent for chondromalacia patella, left knee, is denied.

The appeal for an evaluation in excess of 20 percent for lumbar disc disease is denied.


REMAND

The Veteran has testified that the symptoms of sleep apnea, especially inability to sleep more than a few hours each night and daytime hypersomnolence, have been present since service.  VA clinical records dated in 1999 reflect that the Veteran provided a long-standing history of sleep disturbances.  Medications to assist the Veteran to sleep were prescribed at that time, but no diagnosis of sleep apnea was medically considered, even though no diagnosis of sleep apnea was assigned until after 2003.  The Board finds that a VA examination and medical opinion to address the etiology of his diagnosed sleep apnea, to include consideration of the Veteran's contentions that his sleep apnea became chronic in-service, is warranted.

With regard to the claims for higher ratings for an acquired psychiatric disability and GERD, the Veteran was last afforded VA examination to address the severity of these disabilities in July 2011 and in February 2012, respectively.  During the August 2014 hearing before the Board, the Veteran testified that his acquired psychiatric disability and GERD symptoms were more severe than reflected in the currently assigned disability ratings.  Therefore, to ensure that the record reflects the current severity of the Veteran's service-connected acquired psychiatric disability and GERD disability on appeal, more contemporaneous examinations are warranted, with findings responsive to all applicable rating criteria.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the Veteran with a thorough and contemporaneous medical examination) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous").

The Board finds that the Veteran's claim for TDIU is inextricably intertwined with his claims on appeal for higher ratings for an acquired psychiatric disability and GERD and for entitlement to service connection for sleep apnea.  Therefore, the appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to remand the claim on appeal pending the adjudication of the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all outstanding VA medical records.

2.  Send the Veteran a letter requesting that he provide sufficient information, and if necessary, authorization, so that any additional evidence pertinent to the claim on appeal that is not currently of record can be obtained.
 
3.  Then, schedule the Veteran for VA examination to determine the onset and etiology of the Veteran's current sleep apnea.  The examiner must review the claims files (physical and electronic) and that review should be noted in the report.  The examination report should include discussion of the Veteran's documented medical history and his assertions regarding the continuity of snoring and symptoms of sleep disturbances prior to diagnosis of sleep apnea.  All necessary tests and studies should be accomplished.  The examiner should set forth all examination findings, with a clear rationale for the conclusions reached, to include a discussion of any pertinent medical literature reviewed.  The examiner should address these questions:  

(a) Is it at least as likely as not (50 percent probability or greater) that a current sleep disability results from the Veteran's service, or is etiologically related to some incident of the Veteran's service, or had its onset in service and has been chronic since service?  
	
(b) Is it at least as likely as not (50 percent probability or greater) that a current sleep disorder is etiologically related to the Veteran's service-connected disability, or is permanently aggravated in severity by the service-connected disabilities?  

4.  Schedule the Veteran for a VA examination to determine the current nature and severity of GERD.  The examiner must review the claims files (physical and electronic) and that review should be noted in the report.  The examiner should note the presence or absence of symptoms such as pain, vomiting, material weight loss, hematemesis, melena, anemia, epigastric distress, dysphagia, pyrosis, regurgitation, or substernal or arm or shoulder pain.  If the presence of substernal or arm or shoulder pain is confirmed, the examiner should be asked to opine as to whether such symptoms are attributable to GERD, or to an identified etiology other than GERD.  The examiner should describe the overall effect of the Veteran's symptoms of GERD on his health, to include whether GERD produces severe, considerable, or less than considerable impairment of the Veteran's health.  The examiner should also describe the impact of the Veteran's GERD, to include medications prescribed for treatment, on his occupational and social functioning.  The examiner should describe the impierment of occupational tasks by reason of the service-connected GERD. 

5.  Schedule the Veteran for a VA examination to determine the current nature and severity of his service-connected acquired psychiatric disability.  The examiner must review the claims files (physical and electronic) and that review should be noted in the report.  All appropriate tests or studies should be accomplished, and all clinical findings should be reported in detail.  The examiner should make specific findings as to the extent and frequency of all acquired psychiatric disability symptoms, and the opinion should address how the frequency, severity, and duration of those symptoms affect the Veteran's occupational and social impairment.  The examiner should provide a Global Assessment of Functioning (GAF) score, as well as a discussion of the meaning of such score.

6.  Then, readjudicate the claims remaining on appeal.  Consider an extraschedular rating based upon the combined effect of the Veteran's multiple service-connected disabilities.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Then, review the claim for TDIU to determine whether any additional development is necessary.  After all necessary development is conducted, consider the claim for TDIU, on a schedular basis, and consider whether referral for extraschedular evaluation under 38 C.F.R. § 4.16(b) is warranted.  If referral is warranted, the case should be referred to the Under Secretary for Benefits or Director of Compensation and Pension Service for an extraschedular evaluation under 38 C.F.R. § 4.16(b).  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Lesley  A. Rein 
Acting Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


